One question presented is whether the plaintiff is entitled to relief under his bill in equity. He asks that the defendants be required to furnish him with a safe, suitable, convenient, and unobstructed way across their land to his. He claims that he once had access to his lands through certain highways which the defendants have induced the authorities to discontinue, and for that reason and because his land is wholly surrounded by the defendants', he is entitled to a way of necessity. The discontinuance of the highway by the proper authorities, even if induced or moved by the defendants, would give the plaintiff no right of way through the defendants' land, nor afford him any ground of relief in this proceeding. The correctness of the discontinuance proceedings cannot be attacked or inquired into collaterally in this way. State v. Kennedy,65 N.H. 247. The plaintiff at the time of the discontinuance could have been heard against that action, and could also have presented his claim for damages under our statute. P. S., c. 72.
The fact that the plaintiff's land is completely surrounded by the defendants' does not of itself give the plaintiff a way by necessity over their land. A way by necessity is founded on an implied grant. When a person grants land to which there is no right of way except over his own land, or retains land which inaccessible except over the land which he conveys, a right of way is presumed to have been granted or reserved. But without *Page 388 
a unity of ownership there will be no way of necessity. If there can ever be a parcel of land with no right of way to it, a conveyance of it will convey no right to pass over the adjoining, land of a stranger, however necessary it may be to the enjoyment of the land conveyed. The grantee could in that case, have no greater right than his grantor possessed. Proctor v. Hodgson, 10 Exch. 822; Kimball v. Railroad, 27 N.H. 448; Pingree v. McDuffie, 56 N.H. 300; Nichols v. Luce, 24 Pick. 102; Woodworth v. Raymond, 51 Conn. 70; Tracy v. Atherton, 35 Vt. 52; Oliver v. Hook,47 Md. 301. The facts disclosed do not show any circumstances which give the plaintiff a right of way by necessity across the defendants' land. There is no unity of possession from which a grant of a way by necessity can be presumed. It does not appear that the plaintiff ever had any right of way through any of the different pieces of land included in the park before the defendants owned them; and the fact that they have purchased all the lands surrounding his tract gives him no right in their land which he did not have in the several parcels before they acquired them. The plaintiff having no right of way over the defendants' land, a court of equity cannot decree him one. Our statutes authorizing the laying out of highways for the accommodation of individuals (P. S., c. 67, s. 16) provide a method by which the plaintiff can secure a way to his land.
The plaintiff also asks that the defendants be compelled keep their animals upon their own land, and be restrained by injunction from permitting them to go upon his land. Although, equity will not interfere in the case of a trespass which is temporary in its nature and effect, and for which the legal remedy of an action at law is adequate, yet if the trespass is a continuous one or if repeated acts of wrong are done or threatened, although each act by itself may not be destructive or cause irreparable injury, and for which if it stood alone an action at law might be an adequate remedy, the entire wrong may be prevented or stopped by injunction, on the ground of preventing a multiplicity of suits and the inadequateness of the legal remedy. 3 Pom. Eq. Jur., s. 1357; 2 Beach Eq. Jur., s. 721; 2 Sto. Eq. Jur., s. 925; Coe v. Company, 37 N.H. 254, 261; Burnham v. Kempton, 44 N.H. 78, 95; Wheelock v. Noonan, 108 N.Y. 179. The plaintiff's premises being wholly surrounded by the defendants' land, they have enclosed the whole tract with a fence ten feet high and have published a notice stating that they have "purchased, laid out, devoted, and dedicated, for the purpose of maintaining a private park for the propagating and protecting of fish, birds, and game," this very tract of land, describing it by metes and bounds. They have placed in the park a great variety of wild animals, some of which at times are dangerous, and suffered *Page 389 
them to roam at will over the whole enclosure, including the plaintiff's land, which has been more or less occupied in this manner. The defendants have in this way had the actual possession of the plaintiff's land, and the possession is of such a character that he cannot safely avail himself of the offer of the defendants to let him at any time pass through their gates and go upon his land and recover the possession. If by taking a sufficient force with him he should go there and regain the possession, he could not hold it except by a continual retention of a force there to drive off these wild beasts as they should again come upon his land. The act of the defendants in thus appropriating the use of the plaintiff's land to the purposes of their game preserve, is a trespass. From the nature of things, this trespass will be continuous so long as the defendants use their park as they do now, and the facts indicate they intend to continue the use permanently. Repeated actions of law would furnish no adequate remedy to the plaintiff. In an action of trespass, only damages to its date could be recovered, and for the subsequent continuance of the trespass repeated actions would have to be maintained. The defendants might pay the damages, and, if there is no other adequate remedy, continue the occupation permanently in spite of their wrong, making of themselves, in effect, tenants who could not be dispossessed. The wrong is the continued unlawful occupation, and any remedy that does not end it is inadequate to redress the injury or restore the injured party to his rights. To refuse the injunction asked for would allow a wrongdoer to compel an innocent person to perpetually lease his property for such damages as he might be able to recover in repeated actions of trespass, and deprive him of the right to enjoy his estate himself. It is unnecessary for the plaintiff to establish his right at law, as the defendants admit they have no right in his land. Burnham v. Kempton, supra. An injunction will issue restraining the defendants from suffering or permitting their animals to go upon the plaintiff's land.
In this view it is unnecessary to determine whether the plaintiff can maintain his writ of entry, or should have brought trespass. Equity having taken jurisdiction of the matter will settle it. The plaintiff can have any damages he is entitled to assessed at the trial term, and a writ of possession can be issued then if found necessary. Fowler v. Beckman,66 N.H. 424. The matter of costs can also be adjusted at that time.
Case discharged.
BLODGETT, J., did not sit: the others concurred. *Page 390